provided by local rules of court. This form, approved by the Judicial Con

Document 1. Filed 01/07/19 Page’! A oe
: 4 pe | 2

da isthe-cv 0085-CFt
F544 (Rev. 06/17) Ver éo9 IVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re eplace nor supplement the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS GN NEXT PAGE OF THIS FORAL)

as

erence of the United States in September 1974, is required for the use of the Clerk of Court for the
pe

 

]. (a) PLAINTIFFS
Greg Bell

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US, PLAINTIFF}

(ce) Attorneys (Firm Name, Address, and Telephone Nuk
Kraemer, Manes & Associates LLC - Jonath

1628 JFK Blvd., Suite 1650, Philadelphia, PA 19103

(245) 475- 3504

  
    
  

Attorneys (if Known)

 

County of Residence of First Listed Defendant

NOTE: IN LAND CONDEMNATION CASES, USEATHE LOCATION OF
THE TRACT OF LAND INVOLVE.

     
  

(IN US. PLAINTIFF CASES

 

I. BASIS OF JURISDI ITION| Place ua "X” in One Box Only)

O 1 US. Government
Plaintiff

O 2 US. Government
Defendant

110 Insurance

120 Marine

130 Miller Act

140 Negotiable [Instrument

150 Revovery of Overpayment
& Enforcement of Fudgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans}

153 Recovery of Overpayment
of Veleran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

GG 080000

hOoOoaqa Oo

   
 
 

    
 

 

(For Diversity Cases Only)

(CLS. Government Not a Party Citizen of This State o
O 4 /Diversity Citizen of Another State qa
Gadicate Citizenship of Parties in ftea HA)

Citizen or Subject of a o
Forcign Country

 

 

  
 

TURE/PEN

    

 

IH. CFFEZENSHIP OF PRINCIPAL PARTIES {Place an “X" in One Bex for Plainwiff’

aul One Box for Defendant)

3 Felleral Question PTF DEF PYF DEF

i O 4 Incorporated vr Principal Place o4 04
of Business In This State

2 © 2 Incorporated and Principal Place Os O8
of Business In Another State

3 O 3 Foretgn Nation o46 O86

Click here for: Nature of Suit Code Descri tion:

 

C) 422 Appeal 28 USC 158 (3) 375 False Claims Act
O $423 Withdrawal G 376 Qui Ta (3E USC
28 USC 157 372%a)}

OF 400 State Reapportionment
a ASO 410 Antitrust
820 Copyrights G 430 Banks and Banking

   

 

PERSONAL INJURY PERSONAL INJURY | 625 Drug Reluted Seizure

1 310 Airplane O 365 Personal Injury - of Property 2] USC 881
(7 315 Airplane Product Product Liability O 690 Other

Liability 0 367 Health Cates
(J 320 Assault, Libel & Pharouveuticul

Slander Personal Eajury
J 330 Federal Employers’ Product Liability

Liability O 368 Asbestos Personal
0 340 Marine Injury Product
0 345 Marine Product Liability

Liability PERSONAL PROPERTY ABGOR
O 350 Mator Vehicle O 370 Other Fraud O 710 Fair Labor Standards
0 355 Mator Vehicte © 4371 Feuth in Lending Act

Product Liability OF 380 Other Personal OC 720 Labor/Management
0 360 Other Personal Property Damage Relations

[njury CE 385 Preperty Damage O 740 Railway Labor Act
(7 362 Personal injury - Product Liability CG 751 Family and Medical

Medical Mat practice Leave Act

  
    
  

 

    
  
   

   

        
 
   
 
 

 

 

 

 
   

 

aq
O 830 Patent G 450 Commerce
O 835 Patent - Abbreviated G 460 Deportation
New Drug Application [4 470 Racketecr Influenced and
a Bae Feademark Corrupt Organizations
; : REPYeSP224 0 480 Consumer Credit
1 861 HIA C395tf) [9 490 Cable/Sat TV
CV 862 Black Lung (923) CF 850 Securitios/Commoadities/
CO 863 DIWC/DIWW (405(g)) Exchange
C1 864 SSID Title X¥1 G 890 Other Statutory Actions
(7 BGS RSE (405(g)} 891 Agricultural Acts

G 893 Environmental Matters
© 895 Freedom of Information

 

 

f "REAL. PERS ‘ eq (1 790 Other Labor Litigation AG : Act
0 216 Land Condemnation Habeas Corpus; CG 791 Employee Retirement OG 870 Taxes (U: S, Plaintit O 896 Arbitration
CJ 220 Foreclosure 0 441 Vati 1 463 Alien Detainee Income Security Act or Defendant) OD 899 Administrative Procedure
1 230 Rent Lease & Ejectmerk 0 442 Enfployment OF 510 Mosions to Vacate C871 IRS—Third Party Act/Review or Appeaf of
O 240 Torts to Land 0 443 Hobsiug/ Sentence 26 USC 7609 Agency Decision
71 245 Tort Product Liability ommudations 7 530 Genvrat 7 950 Constitutionality of
© 290 Alb Other Real Property O 535 Death Penalty " FOr State Statutes
Other: O 462 Naturalization App
446 Amer. w/Disubilities -] fT 540 Mandamus & Other {17 465 Other lmemigration
G 550 Civil Rights Actions
G 448 Education O 555 Prison Condition
O 460 Civil Detainee -
Candilions of
Confinement
¥V. ORIGIN (Place an °x" in One Box Only)
1 Original O12 Removed from G 3 Remarded fom O14 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidisivict
Proteeding State Court Appellate Court Reopened Another District Litigation - Litigation -

 

Gpeeifi)

Transfer Direct File

 

VI. CAUSE OF ACTION

VI. REQUESTED IN
COMPLAINT:

42 U.S.C. §§ 12107, et seq,

Brief description of cause:

ihe Americans With Disabilities Act (ADA )

O CHECK IF THIS [IS A CLASS ACTION DEMAND $
UNDER RULE 23, F.R.Cv.P.

 

VI. RELATED CASE(S)

ik ANY

(See instructions):

Cite the U.S. Civil Statute under which you are filing We not cette jurisdictional statutes unless diversity):

[aaa

CHECK YES only f fn L in complaint:
JURY —i Yes  ONo

 

 

 

JUDGE DOCKET NUMBER A is / 2 )j g
DATE SIGNATURE OF ATTORNEY OF RECORD :
12/28/2018 VI a et
FOR OFFICE USE ONLY COALS i
RECEIPT # AMOUNT (“APPLYING IFP JUDGE MAG. JUDGE

en

 

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 2 of 14

JS 44 Reverse (Rev. OG/E7)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rales of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attomey filing a case should complete the fori as follows:

E(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c} Attorneys, Enter the firm name, address, telephone number, and attorney of record. Tf there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

 

i. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F-R-Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes, If there is more than one basis of jurisdiction, precedence is given in the order shown below,
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section JI below; NO'TE: federal question actions take precedence over diversity
cases.)

 

I. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for eack principal party.

1V. Nature of Suit. Place an "X" in the appropriate box. Lf there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Vv. Origin. Place an "X" in one of the seven boxes,
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a}. Do not use this for within district transfers or
mulidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE 1S NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

 

VIL Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

 

VII. Requested in Complaint, Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R-Cv.P.
Demand. Tn this space enter the actual doilar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Cheek the appropriate box to indicate whether or not a jury is being demanded.

VHI. Related Cases. This section of the IS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet,
Case 5:19-cv-00085- “GK pRocument 1 Filed. 0. 01/07/19 Page 3 of 14

Cc ee FOR THE EASTERN DISTRICT OF PENNSYLVANTA i 4) 8 i

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment {a the appropriate calendar)

Address of Plaintiff: 398 N. Broad Street Ext., Nazareth, PA 18064

it

er
Agee

 

Address of Defendant: 3747 Hecktown Road, Easton, PA 18045 & 6969 Silver Creek Road, P.O. Box 160, Bath, PA, 18014
3747 Hecktown Road, Easton, PA 18045

 

Place of Accident, Incident or Transaction:

 

 

 

 

 

RELATED CASE, IF ANY;

Case Number: Judge: fA Date Terminated:

Civil cases are deemed related when Yes is answered to any of the ovinbyestions

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No

previously terminated action in this court?

2. Does this case involve the same issue of fact of gtow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or inttingement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, 1s this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual? .

  
 

lcertify that, to my knowledge, the within case [1] is / isnot related fo any case now pending or within one year previously terminated action in

 

this court except as noted above. mS £)
i ie Pr ge ce
pate, 12/28/2018 Sf LY 312448
_vdttorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
LE] 1. Indemnity Contract, Marine Contract, and AH Cther Contracts {] 1. Insurance Contract and Other Contracts
Cl 2. FELA [] 2. Airplane Personal injury
EJ] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
OJ 4. Antitrust ["] 4. Marine Personal Injury
A 5, Patent E.} 5. Motor Vehicle Personal Injury

6. Labor-Management Relations E] 6 Other Personal Injury (Please specify):
OC] 7. Civil Rights LE] 7. Products Liability
(J 8&8. Habeas Corpus E] 8. Products Liability— Asbestos
Fy 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10, Social Security Review Cases (Please specify):
Li. Alb other Federal Question Cases

(Please specify): ADA

 

 

—_

 

 

a

4 ARBITRATION CERTIFICATION
\ (The effect of this certification is to remove the case fram eligibility for arbitration.)

Jonathan Chase, Esq.

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2}, that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,006.00 exclusive of interest and costs:

| Relief other than monetary damages is sought. JA N “ 7 2019

 

a LO"
pate. 12/28/2018 a 312448
a “Afforney-al-Law / Pro Se Plaintiff Attorney LD. # (ff applicabie)

e

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

Civ, day (5/201 Ay

 

 

 

 
CO Document 1 Filed 01/07/19 Page 4 of 14

U

Greg Bell

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 
 
  

CIVIL ACT ION ”
pu 3 in
Ag Pe)
at’ d/bia Phillips Pet & Food Supplies, And Valley Pet Supply, LLC d/b/a Phillips
NO.

Vv :
Phillips Feed and Pet Supply, N.E., LLC d/b/a Philtips Pet & Food Supplies, Phillips Food Sétice
Pet & Food Supplies °

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. { }

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )}

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos. ( }

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

 

 

 

 

12/28/2018 Jonathan Chase, Esq. Greg Bell

Date Attorney-at-law Attorney for
215-475-3504 215-734-2466 jwc@lawkm.com
Telephone FAX Number E-Mail Address

(Civ. 660) 16/02

JAN ~7 2019

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 5 of 14

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a} The clerk of court wiil assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks {a) through (d}, the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c} The court may, on its own inifiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.] and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
{See §1.62 (ce) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.

 

 

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 6 of 14

KRAEMER, MANES & ASSOCIATES LLC

[628 JFK Blvd. — JONATHAN CHASE
Suite $650 ATTORNEY AT LAW
Philadelphia, PA 19103 | Direct: (215) 475-3504
Office: (412) 626-5626 | Fax: (215) 734-2466
wiwdawkmcom | e@lawkm.com

 

BUSINESS | EMPLOYMENT | LITIGATION
December 28, 2018

Via U.S. Mail

Clerk’s Office

James A, Byrne U.S. Courthouse
601 Market Street, Room 2609
Philadelphia, PA 19106-1797

Re: Greg Bell V. Phillips Feed and Pet Supply, N.E., LLC d/b/a Phillips Pet & Food
Supplies, Phillips Food Service, Inc. d/b/a Phillips Pet & Food Supplies, And
Valley Pet Supply, LLC d/b/a Phillips Pet & Food Supplies

Dear Sir/Madam:
Enclosed please find the following with respect to the above matter:

Original Copy of the Complaint;

Civil Cover Sheet;

Two (2) copies of the Designation Form;

Case Management Track Designation Form;

ECF Validation of Signature Form;

A CD with a copy of each of the aforementioned documents; and
A check in the amount of $400 for the reguisite filing fee.

es e¢- @ @ oe 8 @

Please contact me if you have any questions or concerns regarding the above.

Very Truly Yours,

0 fa

Pal
Jonathan Chase, Esq.
Attorney for Plaintiff; Greg Bell

Enclosures

 
Case eo Document 1 Filed 01/07/19 Page 7 of 14
yor Cv
(Kyo

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Greg Beli, |
Plaintiff, |

. i9 gs :

Phillips Feed and Pet Supply, N.E., LLC | Case No.
d/b/a Phillips Pet & Food Supplies, |

Phillips Food Service, Inc. d/b/a Phillips Pet | JURY TRIAL DEMANDED
& Food Supplies, |

And |

|
Valley Pet Supply, LLC d/b/a Phillips Pet &
Food Supplies, |

|
|

Defendants.

COMPLAINT
NOW COMES Plaintiff, Greg Bell (hereinafter referred to as “Plaintiff’), by and through
his attorneys, Kraemer, Manes & Associates LLC, and files this Complaint alleging as follows:
NATURE OF THE ACTION
1. Plaintiff initiates this action to redress violations of the Americans With
Disabilities Act (“ADA” — 42 U.S.C. §§ 12101, et seq.).
JURISDICTION AND VENUE
2. This action is initiated pursuant to federal law. The United States District Court for
the Eastern District of Pennsylvania has original subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because the claims arise under the laws of the United States.

 

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 8 of 14

3, This Court may properly maintain personal jurisdiction over Defendant because its
contacts with this state and this judicial district are sufficient for the exercise of jurisdiction to
comply with traditional notions of fair play and substantial justice, satisfying the standard set forth
by the United States Supreme Court in International Shoe Co. v. Washington, 326 U.S. 310 (1945)
and its progeny.

4, Venue is properly laid in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and
(b)(2) because Defendant resides in and/or conducts business in this judicial district and because
a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in
this judicial district.

5. Plaintiff filed a Charge of Discrimination and retaliation with the Equal
Employment Opportunity Commission (“EEOC”). Plaintiff has properly exhausted his
administrative proceedings with respect to her EEOC claims by instituting the instant action within

ninety (90) days of receiving a right to sue letter from the EEOC.

PARTIES
6. The forgoing paragraphs are incorporated in their entirety as if set forth in full.
7. Plaintiffis an adult individual with a primary residence located at 398

N. Broad Street Ext., Nazareth, PA 18064.

8. Defendant Phillis Feed and Pet Supply, N.E., LLC d/b/a Phillips Pet & Food
Supplies is a business entity with a regular place of business located at 3747 Hecktown Road,
Easton, PA 18045.

9, Defendant Phillips Feed Service, Inc. d/b/a Phillips Pet & Food Supplies ts a
business entity with a regular place of business located at 3747 Hecktown Road, Easton, PA

18045,

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 9 of 14

10. Defendant Valley Pet Supply, LLC d/b/a Phillips Pet & Food Supplies is a business
entity with a regular place of business located at 6969 Silver Creek Road, P.O. Box 160, Bath,
PA, 18014.!

FACTUAL BACKGROUND

11. The forgoing paragraphs are incorporated in their entirety as if set forth in full.

12, Plaintiff was hired by Defendant as a warehouse worker in about May of 2008.

13. In or about October of 2017, Plaintiff suffered a medical episode at work that
caused me to black out. As a result of this episode, Plaintiff was absent from work for a few days.

14. On or about March 14 2018, Plaintiff suffered a second medical episode at work
that cause him to black out.

15. Shortly after the second black out episode, Plaintiff sought treatment with
Respondent’s doctor. At that time, Plaintiff was cleared to work in a light-duty capacity.

16. — Plaintiff promptly advised Manager Andrew [Last Name Unknown] of his light-
duty restriction, and in so doing requested that he be allowed to work in a light-duty capacity.
Plaintiff’s conduct in this regard constitutes a request for a reasonable accommodation.

17. Plaintiffhad previously performed light-duty tasks such as cleaning and sanitation,
and as such, believed that he could have easily been accommodated.

18. Despite the reasonable nature of Plaintiffs request, Andrew [Last Name
Unknown] stated that light duty work was not available, and further, that Plaintiff would be
allowed to work only if he was cleared to work without restrictions.

19, As a result of Defendant’s failure to accommodate, Plaintiff took’ a brief medical

leave of absence from about March 15, 2018 until about April 16, 2018.

 

' The named Defendant’s shall hereinafter be referred to collectively as “Defendant” or “Defendants.”

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 10 of 14

20, While out on medical leave, Plaintiff underwent diagnostic treatment, and was
advised that the aforementioned issues were possibly related to blood pressure issues, stress,
anxiety and TIA.

21. Following his return to work, Plaintiff experienced another brief episode on about
April 20, 2018. Shortly thereafter, Plaintiff was cleared to work in a light duty capacity.

22, On about April 23, 2018, Defendant terminated my employment.

Count I
Violations of the ADA
(Discrimination, Failure to Accommodate and Retaliation)

23. The forgoing paragraphs are incorporated in their entirety as if set forth in full.

24. At all times relevant herein, Plaintiff suffered from a disability as defined under
the ADA.

25. At ali times relevant herein, Plaintiff was a qualified individual with a disability
insofar as he was capable of performing all essential functions of his job with Defendant, provided
that he be granted reasonable accommodations.

26. As described above, Plaintiff requested requested reasonable accommodations,
including being allowed to work in a light-duty capacity.

27. As described above, Defendant failed to accommodate Plaintiff's request.

28. Within a close temporal proximity of Plaintiff's request for reasonable
accommodations, he was terminated from employment.

29, The forgoing conduct constitutes violations of the ADA.

WHEREFORE, Plaintiff prays that this Honorable Court enter an order that:

 

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 11 of 14

A. Defendant is to be prohibited from continuing to maintain its illegal policy, practice
or custom of discriminating/harassing/retaliating against employees and is to be ordered to
promulgate and effective policy against such unlawful acts and to adhere thereto;

B. Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole
for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s
illegal actions, including but not limited to past lost earnings, future lost earnings, salary, pay
increases, bonuses, medical and other benefits, training, promotions and seniority, Plaintiff should
be accorded those benefits illegally withheld from the date she first suffered retaliation at the hand
of Defendant until the date of verdict;

C. Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an
amount determined by the Court or trier of fact to be appropriate to punish Defendant for its
willful, deliberate, malicious and outrageous conduct and to deter Defendant or other employees
from engaging in such misconduct in the future;

dD. Plaintiff is to be accorded any and all other equitable and legal relief as the Court
deems just, proper and appropriate, including but not limited to, emotional distress and/or pain
and suffering damages (where legally permitted);

E, Plaintiff is to be awarded the costs and expenses of this action and reasonable legal
fees as provided by applicable law;

F, Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable law; and

 

 

 
Case 5:19-cv-00085-CFK Document 1 Filed 01/07/19 Page 12 of 14

G, Plaintiff's claims are to receive a trial by jury to the extent allowed by applicable
law. Plaintiff also has endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(5).

Respectfully Submitted,

ae

Jonathan W. Chase, Esq.
KRAEMER, MANES &
ASSOCIATES LLC

PA ID: 312448

1628 JFK Bivd.

Suite 1650

Philadelphia, PA 19103
(215) 475 3504 Direct
(215) 734 2466 Fax

jwe@lawkm.corm

 

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 13 of 14

EXHIBIT A

 

 
Case 5:19-cv-00085-CFK Document1 Filed 01/07/19 Page 14 of 14

 

 

EEOC Form 161-8 (14/48) U.S. Equat. EMPLOYMENT OPPORTUNITY COMMISSION
NoTICcE OF RIGHT TO SUE (/SSUED ON REQUEST)
To: Greg Bell From: Philadelphia District Office
393 N Broad St. Ext. 801 Market Street
Nazareth, PA 18064 Suite 1306

Phifadelphia, PA 18197

On behaif of person(s} aggrieved whose identify is
CONFIDENTIAL (28 CFR §1601.7(a})

 

EEOC Charge No. EEOC Representative Telephone No,

§36-2018-03635 Legal Unit (215) 440-2828

 

 

(See also the additional informatian enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans witt: Disabilities Act (ADA), or the Genetic Information Nondlscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, tha ADA or GINA basad on the above-numbered charge. it has
been Issued at your request. Your lawsuit under Title VH, the ADA or GINA must be filed in a federal or state court WITHIN 96 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

[x ] More than 180 days have passed since the filing of this charge.

] Less than 180 days have passed since the filing of this charge, but | have determined that itis unlikely that the EEOC wili
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.
[] The EEOC wil continue to process this charge.

Age Discrimination In Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed unit!
90 days after you receive notice that we have completed action on the charge. tn this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numberad charge will be lost.

[| The EEOC Is continuing Its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years {3 years) before you file sult may not be collectible.

if you fila suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

November 20, 2018

 

 

Enclosures(s} (Datla Majlled)
District Director
ca: R. Michael Carr, Esq. Jonathan W. Chase, Esq.
STEVENS & LEE KRAEMER, MANES & ASSOCIATES LL
840 W. Harniiton Street 1628 John F. Kennedy Blvd.
Sulte 521 Suite 1650 :

Allentown, PA 18197 Philadelphia, PA 19103

 
